J-S16022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: W.K., A        :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: H.Y., MOTHER            :
                                    :
                                    :
                                    :
                                    :   No. 1196 MDA 2021


            Appeal from the Order Entered August 11, 2021,
            in the Court of Common Pleas of Adams County,
          Juvenile Division at No(s): CP-01-DP-0000040-2019.


 IN THE INTEREST OF: A.K., A        :   IN THE SUPERIOR COURT OF
 MINOR                              :        PENNSYLVANIA
                                    :
                                    :
 APPEAL OF: H.Y., MOTHER            :
                                    :
                                    :
                                    :
                                    :   No. 1197 MDA 2021


            Appeal from the Order Entered August 11, 2021,
            in the Court of Common Pleas of Adams County,
          Juvenile Division at No(s): CP-01-DP-0000056-2018.


 IN THE INTEREST OF: P.K., A MINOR :    IN THE SUPERIOR COURT OF
                                   :         PENNSYLVANIA
                                   :
 APPEAL OF: H.Y., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :    No. 1198 MDA 2021
J-S16022-22




                Appeal from the Order Entered August 11, 2021,
                in the Court of Common Pleas of Adams County,
              Juvenile Division at No(s): CP-01-DP-0000057-2018.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: AUGUST 5, 2022

        In these consolidated matters, H.Y.(Mother) appeals the orders of the

dependency court, which determined that the Adams County Children and

Youth Agency made reasonable efforts to reunify Mother with her three

Children: 4-year-old daughter, A.J.K; 3-year-old son, P.L.K.; and 2-year-old

son, W.A.K. Mother also appeals the dependency court’s decision to change

the goal of the dependency proceedings from reunification to adoption.1,2

After careful review, we dismiss this appeal as moot.

        The relevant factual and procedural history has been set forth in

Mother’s companion case. Briefly, we note that the older two Children were

adjudicated dependent in November 2018; W.A.K., who was born in August

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Mother also appeals the orphans’ court decision to terminate her parental
rights pursuant to the Adoption Act. See 23 Pa.C.S.A. § 2511(a)(5), (8) and
(b). Those consolidated appeals are separately listed before this panel. See
319, 320, 321 MDA 2022. We affirmed the decrees terminating Mother’s
rights.

2 The court also terminated the rights of A.S.K. (Father). He similarly appeals
the court’s termination and goal-change orders. Those appeals are separately
listed before this panel, as well. See 1155, 1156, 1157, 1199, 1200, 1201
MDA 2021. We affirmed the decrees terminating Father’s rights. We also
dismissed the goal-change orders as moot.

                                           -2-
J-S16022-22



2019, was adjudicate dependent in December 2019. Ultimately, the lower

court granted the Agency’s petitions to terminate Mother’s rights under 23

Pa.C.S.A. § 2511(a)(5), (8) and (b). The court also changed the goal of the

dependency proceedings from reunification to adoption.

      Mother timely-filed this appeal, and she presents the following issues

for our review:

            1. Did the dependency court err in determining that the
               Agency had pursued reasonable efforts to finalize the
               permanency plan in effect and that the permanency
               goal be changed to adoption?

            2. Did the trial court err in changing the goal of the
               dependency proceedings from reunification to
               adoption, as Mother consistently complied with the
               requests of the Agency?

Mother’s Brief at 7 (cleaned up).

      In her first issue, Mother nominally claims that the Agency did not make

reasonable efforts to help her reunify with the Children. But upon review,

Mother’s larger argument is that she substantially complied with the Agency’s

service plan. See Mother’s Brief at 21. Mother concludes that she should be

permitted to have additional time to accomplish her goals, and that we should

reverse the order changing the goal to adoption. Given Mother’s argument,

and in light of our decision to affirm the termination decrees, we must find

that her appeal is moot. See Interest of D.R.-W., 227 A.3d 905, 917 (Pa.

Super. 2020) (citing In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002) (“An




                                    -3-
J-S16022-22



issue before a court is moot if in ruling upon the issue the court cannot enter

an order that has any legal force or effect.”)).

       While agencies must provide reasonable efforts to enable parents to

work toward reunification with their dependent children, the remedy for an

agency’s failure to provide services is not to punish the child by denying

termination; instead, the remedy is to conclude on the record that the agency

has failed to make reasonable efforts, which imposes a financial penalty on

the agency. See In re D.C.D., 105 A.3d 662, 675-76 (Pa. 2014).3

       But even if we reached the merits of this issue, we would conclude that

the Agency made reasonable efforts. The record plainly shows that the Agency

offered numerous services to assist Mother with achieving reunification. That

Mother did not achieve reunification through these services does not mean

that the Agency failed her.


____________________________________________


3 We note that the Legislature included consideration of the reasonable
services available to the parent in regard to termination under Section
2511(a)(5) (providing for consideration of whether “the services or assistance
reasonably available to the parent are not likely to remedy the conditions
which led to the removal or placement of the child within a reasonable period
of time”). D.C.D., 105 A.3d at 672-73.

However, Section 2511(a)(8) does not include such a consideration. In re
K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted) (holding that
termination under Section 2511(a)(8) does not require the court to evaluate
the availability or efficacy of the services provided by the local children and
youth agency.)

In Mother’s separately listed appeal, we concluded that the orphans’ court did
not abuse its discretion when it terminated Mother’s rights under Section
2511(a)(8).

                                           -4-
J-S16022-22



      Mother’s allegation that the dependency court erred when it changed

the goal of the dependency proceedings from reunification to adoption is

similarly moot. See id.

      Even accepting for the sake of argument that Mother’s goal-change

claim is not moot, we would conclude it merits no relief. We review goal-

change orders pursuant to an abuse-of-discretion standard of review. D.R.-

W., 227 A.3d at 917 (citing In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010)). As

such, we must accept the court’s findings of fact and credibility determinations

if the record supports them, but we need not accept the court’s inferences or

conclusions of law. Id.

      The Juvenile Act governs proceedings to change a child’s permanent

placement goal. 42 Pa.C.S. §§ 6301-6375. Dependency courts must apply the

following analysis:

         Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
         considering a petition for a goal change for a dependent
         child, the court is to consider, inter alia: (1) the continuing
         necessity for and appropriateness of the placement; (2) the
         extent of compliance with the family service plan; (3)
         the extent of progress made towards alleviating the
         circumstances which necessitated the original placement;
         (4) the appropriateness and feasibility of the current
         placement goal for the children; (5) a likely date by which
         the goal for the child might be achieved; (6) the child's
         safety; and (7) whether the child has been in placement for
         at least fifteen of the last twenty-two months. The best
         interests of the child, and not the interests of the parent,
         must guide the court. As this Court has held, a child's life
         simply cannot be put on hold in the hope that the parent will
         summon the ability to handle the responsibilities of
         parenting.



                                      -5-
J-S16022-22



In re A.B., 19 A.3d 1084, 1088-1089 (Pa. Super. 2011) (citations and

quotation marks omitted).

      Instantly, the Children needed placement, and the foster family is

appropriate. Though Mother had complied with various aspects of the family

service plan, she had failed to make sufficient progress toward alleviating the

conditions that led to the Children’s removal – namely, she failed to alleviate

the safety risks to the Children caused by her mental health issues, her lack

of parenting ability, and the ongoing domestic violence issues with Father. At

the time of the court’s order, the reunification goal was no longer appropriate

or feasible.   Given Mother’s lack of progress toward her service plan, the

dependency court did not believe Mother could obtain reunification in the

foreseeable future. The Children’s safety was still at risk, evinced by Mother’s

pending criminal charges resulting from two unexplained injuries to P.L.K.

while in her care. All the while, the Children had been in placement for the

requisite statutory timeframe. Once the court terminated Mother’s rights, it

was in the Children’s best interests for goals of the respective dependency

cases to be changed to adoption.

      In sum, even if we reached the merits of these issues, we would

conclude that they are without merit. The Agency made reasonable efforts.

The court did not abuse its discretion when it changed the goals from

reunification to adoption.

      Appeals dismissed.

      Judge Colins joins the Memorandum.

                                     -6-
J-S16022-22



     President Judge Panella concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/05/2022




                                   -7-